PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/753,301
Filing Date: 29 Jan 2013
Appellant(s): COMCAST CABLE COMMUNICATIONS, LLC



__________________
Xuechen Ding 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/14/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/27/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant asserts that Turner recognizes that each hour of the day can have different category of popular media content (e.g. children’s shows and cartoons will likely be in higher demand during the morning hours, while more adult-centric programming, movies, and the like will be higher demand during the evening hours). Appellant argues that there is no weight change time period that is determined based on a time boundary between those time periods. 
According to Appellant’s specification, for example, a first time frame may include a time period from 2PM to 3PM, and a second time frame may include a time period from 3PM to 4:30PM. The time frames may also overlap. For example, a first time frame may include a time period from 2PM to 4PM, and a second time frame may include a time period from 3:30PM to 4:15PM. The time frames may also be dynamic. For example, a first time frame may include a time period from the current time (e.g., the time of a content request) to fifteen minutes prior to the current time. The first time frame may change as the current time changes. A second time frame may similarly include a time period from the current time to one hour ago. Any number of time frames may be identified and/or stored by the computing device. Another example, the time period could be 10AM to 1PM and at 1PM the most popular time the type could change from children program to other program and the “weight change period” may be a predetermined time from includes 1PM, such as 12:30 to 1:30 and another “weigh change period” may occur between a weekday (Friday) and weekend day (Saturday) and vice versa (between Sunday  and Monday) and before and after a holiday. 
As indicated above, the weight change period may be any time between the beginning of the first time period to the ending of the second time period, wherein the time period may be between hours of shows or weekday (Friday) and weekend day (Saturday), or before and after a holiday. According to the specification, content requests are monitored for any content type and during any time, … and the number of requests for content shows the popularity of the content, and requests that are received during the weight change period may carry greater weight,… based on the popularity score, the content is moved to a second storage content. 
Even though, Turner does not use the term “weight change period”, same as appellant’s claimed invention, Turner teaches each user request for contents is registered, which includes request during the time period between the first time period and the second time period (see abstract). Turner also teaches determining popularity of the content based on requests received, wherein the request received during the time period between the first and second time period, is weighed higher (At block 404, the popularity of the requested media content is forecast prior to receiving additional requests for the media content. Forecasting the popularity of the requested media content includes determining a number of current client sessions for the media content at block 406; trending previous requests for the media content over a number of day(s) at block 408; and weighting past days less than a current day to forecast the popularity of the media content at block 410. The popularity of the media content is forecast to determine a popularity increase in the media content or a popularity decrease in the media content. The previous requests for the media content can be trended over more than one day at a same time period of each day, and can be based on a category of the media content and the time period of the day when the additional requests for the media content are forecast to be received).
Regarding claim 45, Appellant argues that Hasek does not teach or suggest “adjust popularity based on a resolution or a frame rate of the first content item”. Hasken teaches a request being evaluated in terms of its relationship to one or more caching criteria, for example, the controller might determine whether the request is a first request for the content in the required format, number of total request, etc., or whether other such request been recently received, … popularity e.g. how frequently/recently a given content element in a given format is requested for delivery is used as a caching determination criterion. In para. [0173], Hasken teaches that analysis of the date, time of day or presence of holiday or other events can be evaluated,… for instance it can be reliably projected that the population of a given genre or title will vary as a function of time of day, e.g. request for adult content are likely to increase later at night, while requests for cartoon content or that targeting children may increase markedly on Saturday morning, etc. or holiday-related titles will be more popular on relevant holiday. Therefore, since in Turner, the scoring or weight of the content is based on requests, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the request for the type of format, in the scoring of the content in order to recommend the content in the popular format. 
Regarding the rejection under 35 U.S.C. 101, as indicated in the abstract and background of the specification, the invention is for providing and recommending content and for cost-effectively provide content to users. The claimed features are for contents, such as movies, television shows, etc. which is commercial in nature, where users requests are monitors, to determine popularity of the content or demand for the content, and moving the content based on the determination, for easy access. The claims also recite determining storage location (where a content is stored), determining first and second time period (time period for TV shows or movies), determining time period (which includes a portion of the time period when the shows or moves), determining popularity number of requests, and moving the content to a different location, which are commercial in nature.   
 It is clear that the specification refers to network bandwidth and infrastructure that is needed to fulfill client request, and edge cache can be more favorable etc. However, the claimed invention does provide improvement to the network itself or the edge cache technology. The claimed invention is merely about moving content from sever to local or edge cache based on determining popularity (request) of the content and weighting of the requests. Appellant’s claimed invention is to determining popularity of the content based on requests and making a determination to move the content to a different location (existing edge cache technology). 
In regards to Appellant argument, regarding Step 2B, determining storage location, determining time period, determining popularity, and changing location of content, are well-understood, routine and conventional activities, thus, are widely prevalent in the industry. For example, both the reference (Turner and Hasek), disclose moving contents or caching contents, such as movies, television shows, etc., to a cache storage (see abstract and background in Turner, and abstract in Hasek).   
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
Conferees:
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688   
                                                                                                                                                                                                     /ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.